Citation Nr: 1821372	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the residuals of cancer treatments including chemotherapy and radiation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 






INTRODUCTION

The Veteran had active service from February 1972 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence does not establish that the Veteran has an additional disability as a result of VA negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault as a result of his cancer treatments; VA exercised the degree of care that would be expected of a reasonable health care provider.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for an additional disability as a result of the Veteran's cancer treatments are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Law and Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment or an event not reasonably foreseeable.  38 U.S.C. 
§ 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. 
§ 3.361(c).  The additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The causation element of section 1151 is satisfied not only when an injury is directly or actually caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378.  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination being the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements-a veteran's disability must not only be actually caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by VA's fault or an unforeseen event.  38 U.S.C. § 1151(a)(1).

The Veteran has asserted that his cancer treatments including chemotherapy and radiation in 2008 for his neck and tongue cancer caused disabilities including depression, Bell's palsy, dental problems and difficulty swallowing.  He has specified in lay statements that the cancer treatment caused the left side of his face to droop, which he described as being similar to Bell's palsy.  He noted that this drooping of the face slurs his speech and makes it difficult for people to understand him.  He further noted that the radiation burned his jaw point to the point that he is unable to get dentures, because the cancer treatment forced him to have his teeth pulled.  He has further specified that because of these two disabilities he is unable to eat or keep food in his mouth, and has lost 35 pounds.  The Veteran noted that this loss in weight and not having teeth has caused him depression and has made him isolate himself and affected him emotionally.  The Veteran also reported scarring in his throat from the radiation which he claims affects his ability to swallow food.  The examiner also noted that due to the treatments his thyroid stopped working.  See May 204, July 2014, and September 2014 statements in support of claim.  

VA treatment records from the Lebanon VAMC, Philadelphia VAMC and Lancaster VAMC and treatment records from the Hershey Medical Center reflect that the Veteran has undergone treatment for his diagnosis of advanced cancer in 2008 and also had his teeth extracted in 2008 prior to his cancer treatment.  The records note that the Veteran's cancer required aggressive treatment, and he continued to receive radiation and chemotherapy into December 2008 at the Hershey Medical Center.  In September 2008 the Veteran signed an informed consent form for receiving radiation treatment.  In October 2008 the Veteran signed an informed consent form for his oral surgery resulting in the extraction of his teeth and a consent form for the chemotherapy treatment he received.  These consent forms provided the Veteran with detailed information concerning the cancer treatments and oral surgery, including such information as known medical risks associated with the procedure.  As explained in the forms, risks for the Veteran's chemotherapy included the possibility of nervous system symptoms such as muscle weakness and depression, symptoms affecting the endocrine system and loss of appetite or low appetite.  Risks for the Veteran's radiation included the possibility of thyroid damage, jawbone injury, painful or difficult swallowing, reduced ability to open the mouth wide and scarring in the esophagus.  Risks for the Veteran's dental extraction included the possibility of injury or damage to nearby structures, dental damage and difficulty in swallowing from pain.  

The Veteran has received continued treatment at the Lebanon VAMC to the present and has continued to list problems such as depression and Bell's palsy at his visits.  The Veteran was diagnosed with major depressive disorder (MDD) at a June 2013 VA examination.  See June 2013 Psychiatric VA examination.  The Veteran was also diagnosed with dysphagia with slight aspiration and history of a left facial paralysis which was resolving, indicated by a barium swallow.  See November 2013 Consultation Report Lebanon VAMC.  Treatment records from 2014 reflect that the Veteran continued to have depression, spending most of his time watching TV and that he had no teeth, which limited the food he could eat.  

In May 2013, VA obtained a medical opinion from a licensed VA physician.  The examiner noted the Veteran's assertions that he experiences Bell's palsy, loss of dental function, loss of teeth, slowed speech, high blood pressure, slow movement, a thyroid condition, depression and memory loss due to the chemotherapy and radiation the Veteran received for his cancer.  The examiner found that based upon review of the Veteran's claims folder the Veteran did not have any of these disabilities proximately caused by carelessness, negligence, lack of proper skill, error in judgement or similar findings of fault on the part of the VA, or an event not reasonably foreseeable.  The examiner noted that the Veteran's cancer was of an advanced nature, and that the aggressive treatment required had the anticipated outcomes.  

The Board finds that the evidence of record does not support a finding that the Veteran's diagnosed disabilities are caused by carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VA in furnishing treatment or an event not reasonably foreseeable in treating the Veteran's cancer.  The Board affords significant probative value to the May 2013 etiological opinion as it is based upon a thorough review of the relevant evidence and the examiner provided supporting explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must clearly consider direct service connection and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board further finds that there is no absence of informed consent or the occurrence of an event not reasonably foreseeable for the Veteran's disabilities claimed herein under the provisions of 38 U.S.C. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(1)(ii),(2).  The facts of the instant case show that the informed consent forms for chemotherapy, radiation and oral surgery discussed the known side effects and risks of included symptoms such as nervous system symptoms, difficulty swallowing and depression, all symptoms which the Veteran is currently claiming.  The Board notes that the consent forms were signed by the Veteran before the procedure and treatment began.  These forms indicate that the Veteran understood the nature of the proposed procedure and treatments, the risks involved, and the expected results.  The Board places great weight on this contemporaneous evidence.  The Board finds that the medical evidence indicating that informed consent was obtained to be of great probative weight.  

The Veteran is not competent to provide an etiological opinion regarding proximate causation or reasonable foreseeability, as these are not capable of lay observation; rather, these are complex medical determinations.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, entitlement to compensation under section 1151 is not warranted.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38 C.F.R. 
§ 1151 must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for the residuals of cancer treatment including chemotherapy and radiation is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


